PER CURIAM.
The “acrimonious” conduct of these parties mentioned in our prior opinion1 continues. By this appeal, appellant-father challenges the trial court’s order adjudging him in contempt2 for failure to give the legal custodian of the child, the maternal grandmother, proper notice prior to exercising his summer visitation rights.
Factual matters adduced during the hearing do not support the trial court’s finding that appellant violated the previous order of the trial court granting custody to the maternal grandmother.3 The order appealed is
REVERSED.
RAWLS, Acting C. J., and McCORD and SMITH, JJ., concur.

. Carroll v. Carroll, 336 So.2d 130 (Fla. 1st DCA 1976).


. As punishment for his contempt, appellant was ordered to pay appellee’s attorney a fee of $150.00 and $7.50 costs.


. The trial court observed:
“It [order] doesn’t say a thing about notifying Mrs. Burkett [maternal grandmother] but that’s what I meant for it to say when I made it, because she is the one that has custody of the child ... I think this should be amended so that it is to Mrs. Burkett. I am going to find that he [appellant] has violated the order and that he is in contempt.”